—Appeal by the *580defendant from a judgment of the County Court, Orange County (Berry, J.), rendered March 11, 1997, convicting him of attempted sodomy in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made to law enforcement authorities.
Ordered that the judgment is affirmed.
We find that the defendant’s voluntary, knowing, and intelligent waiver of his right to appeal all aspects of this case encompassed his right to review of the denial of that branch of his omnibus motion which was to suppress statements he made to the police (see, People v Muniz, 91 NY2d 570).
Contrary to the defendant’s contention, the court did not improvidently exercise its discretion in denying his application to withdraw his plea of guilty, since the plea and sentencing minutes reveal that the court conducted a sufficient inquiry into, and properly rejected, his unsupported assertions of innocence, duress, and coercion (see, People v Toney, 215 AD2d 791; People v Billings, 208 AD2d 941).
The defendant’s contention, raised in his supplemental pro se brief, that he was denied meaningful representation by counsel, is without merit (see, People v Flores, 84 NY2d 184, 186-187; People v Baldi, 54 NY2d 137, 147). S. Miller, J. P., Ritter, Thompson and Altman, JJ., concur.